Title: To James Madison from Thomas Todd, 11 November 1814
From: Todd, Thomas
To: Madison, James


        
          My dear Sir,
          Frankfort Novr. 11th 1814
        
        Colo. James Morrison of Lexington having been engaged in public business intends visiting the City to bring it to a close, permit me to introduce him to you as a Gentleman of the first respectability & standing in our Country—of great merit as a public Officer & an inesteemable friend in private & social life. He is one among the few I have met with who upon a long & intimate acquaintance of upwards of twenty years I have always found ingenuous, warm & zealous in his friendship. His good offices & friendly attentions to our unfortunate brother J. Payne entitle him to the gratitude of every member of the family. I feel assured that you will not only shew him the accustomed politeness & civilities of your place but also render him any services in the adjust of his concerns with the public & receive him as our much esteemed & valued friend. Affectly yrs.
        
          Thomas Todd
        
      